Per Curiam:
The refusal of the court to open a judgment can be brought, before us for review, by appeal only. This case is brought on writ of error. It did not, however, issue until more than two years after the judgment sought to be reversed on this writ had been entered of record. Section 1 of the act of April 1, 1874, makes that time a bar to our right to reverse the judgment for any error therein. The fact' that some proceedings were commenced in the court below within the two years does not extend or enlarge the time in which the writ of error must be issued to enable us to reverse the original judgment.
Writ quashed.